EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Inventor Aravind Musuluri on 12/15/2021.
In claims: Please replace current amendment with below amendment:
















1-8. (Canceled)


 (a) receiving, by a computer from a user device, a search query wherein the search query consists of at least one keyword;
 (b) in response to the receiving the search query: identifying, by the computer, a first document relevant to the search query in the data source comprising a first visual element of a first visual element type, wherein the first visual element type is selected from a group consisting of Paragraph, Table, List, Menu, Graphs/Charts, Fixed Width Text, Interactive Data, Key/Value, Question/Answer and Timeline; and identifying, by the computer, a second document relevant to the search query in the data source comprising a second visual element of a second visual element type, wherein the second visual element type is selected from a group consisting of Paragraph, Table, List, Menu, Graphs/Charts, Fixed Width Text, Interactive Data, Key/Value, Question/Answer and Timeline and the second visual element type of the second visual element in the second document is different from the first visual element type of the first visual element of the first document; 
(c) constructing, by the computer, a search result web page comprising of summaries from the first and second visual elements in the identified first and second documents, wherein the 3summaries are constructed in the first and second s as 
(d) returning and displaying on a graphical user interface of the user device the search result web page comprising the summaries.  
10. (Canceled)  
11. (Currently Amended) The method of claim 9 .











Allowable Subject Matter
Claims 9, 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
(b) in response to the receiving the search query: identifying, by the computer, a first document relevant to the search query in the data source comprising a first visual element of a first visual element type, wherein the first visual element type is selected from a group consisting of Paragraph, Table, List, Menu, Graphs/Charts, Fixed Width Text, Interactive Data, Key/Value, Question/Answer and Timeline; and identifying, by the computer, a second document relevant to the search query in the data source comprising a second visual element of a second visual element type, wherein the second visual element type is selected from a group consisting of Paragraph, Table, List, Menu, Graphs/Charts, Fixed Width Text, Interactive Data, Key/Value, Question/Answer and Timeline and the second visual element type of the second visual element in the second document is different from the first visual element type of the first visual element of the first document; (c) constructing, by the computer, a search result web page comprising of summaries from the first and second visual elements in the identified first and second documents, wherein the 3summaries are constructed in the first and second visual element types as visual  (in claim 9).




















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169